Exhibit 10.2

EXECUTION VERSION

SUBSIDIARY GUARANTY

Dated as of April 23, 2012

From

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section         Page  

Section 1.

   Guaranty; Limitation of Liability      1   

Section 2.

   Guaranty Absolute      2   

Section 3.

   Waivers and Acknowledgments      3   

Section 4.

   Subrogation      4   

Section 5.

   Payments Free and Clear of Taxes, Etc.      5   

Section 6.

   Representations and Warranties      5   

Section 7.

   Covenants      6   

Section 8.

   Amendments, Guaranty Supplements, Etc.      6   

Section 9.

   Notices, Etc      6   

Section 10.

   No Waiver; Remedies      7   

Section 11.

   Right of Set-off      7   

Section 12.

   Continuing Guaranty; Assignments under the Credit Agreement      7   

Section 13.

   Indemnification      8   

Section 14.

   Subordination      8   

Section 15.

   Right of Contribution      9   

Section 16.

   Execution in Counterparts      10   

Section 17.

   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.      10   

Exhibit A—Guaranty Supplement



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of April 23, 2012 (this “Guaranty”) made by the
Persons listed on the signature pages hereof and the Additional Guarantors (as
defined in Section 8(b)) (such Persons so listed and the Additional Guarantors
being, collectively, the “Guarantors” and, individually, each a “Guarantor”) in
favor of the Secured Parties (as defined in the Credit Agreement referred to
below).

PRELIMINARY STATEMENT

Syniverse Holdings, Inc., a Delaware corporation (the “Borrower”) and Buccaneer
Holdings, Inc., a Delaware corporation, are parties to that certain Credit
Agreement dated as of April 23, 2012 (as may be amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the capitalized terms defined therein and not
otherwise defined herein being used herein as therein defined), among the
Borrower, Buccaneer Holding, Inc., a Delaware corporation, the Lenders from time
to time party thereto, and Barclays Bank PLC, as the Swing Line Lender, an L/C
Issuer and the Administrative Agent, and the other Agents named therein. Each
Guarantor may receive, directly or indirectly, a portion of the proceeds of the
Loans under the Credit Agreement and will derive substantial direct and indirect
benefits from the transactions contemplated by the Credit Agreement. It is a
condition precedent to the making of Loans by the Lenders and the issuance of
Letters of Credit by the L/C Issuers under the Credit Agreement, the entry by
the Hedge Banks into Secured Hedge Agreements from time to time and the entry by
the Cash Management Banks into Secured Cash Management Agreements from time to
time, that each Guarantor shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement, the Hedge Banks to enter into Secured Hedge Agreements from
time to time and the Cash Management Banks to enter into Secured Cash Management
Agreements from time to time, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees as follows:

Section 1. Guaranty; Limitation of Liability.

(a) Each Guarantor hereby, jointly and severally, absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents, any Secured Cash Management Agreement
or any Secured Hedge Agreement (the Loan Documents, Secured Cash Management
Agreements and Secured Hedge Agreements, collectively, the “Secured Documents”)
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premium, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Administrative Agent or any other Secured Party in
enforcing any rights under this Guaranty or any other Secured Document, to the
extent

 

1



--------------------------------------------------------------------------------

reimbursable under Section 10.04 of the Credit Agreement. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Secured
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of any
Debtor Relief Law (as hereinafter defined), the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the other Secured Parties and the Guarantors hereby irrevocably agree
that the Obligations of each Guarantor under this Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or the Holdings Guaranty or any other guaranty with respect to the
Guaranteed Obligations, such Guarantor will contribute, to the maximum extent
permitted by applicable law, such amounts to each other Guarantor and Holdings
and each other guarantor so as to maximize the aggregate amount paid to the
Secured Parties under or in respect of the Secured Documents.

Section 2. Guaranty Absolute. To the maximum extent permitted by applicable law,
each Guarantor guarantees that the Guaranteed Obligations will be paid strictly
in accordance with the terms of the Secured Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Secured Party with respect thereto. The
Obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of the Secured Documents, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower or
any other Loan Party or whether the Borrower or any other Loan Party is joined
in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives, to the maximum extent permitted by
applicable law, any defenses (other than a defense of payment in full in cash of
the Guaranteed Obligations) it may now have or hereafter acquire in any way
relating to, any or all of the following:

(a) any lack of validity or enforceability of any Secured Document or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Secured Documents, or any other
amendment or

 

2



--------------------------------------------------------------------------------

waiver of or any consent to departure from any Secured Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or any of its Subsidiaries
or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Secured Documents or any other assets of any Loan Party or any of its
Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety, in each case, with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments.

(a) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

 

3



--------------------------------------------------------------------------------

(b) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, any right to revoke this Guaranty and
acknowledges that this Guaranty is continuing in nature (in accordance with the
terms hereof) and applies to all Guaranteed Obligations, whether existing now or
in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, (i) any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) arising by reason of any
claim or defense based upon an election of remedies by any Secured Party that in
any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
Collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, in accordance
with the Loan Documents, without notice to or demand upon such Guarantor and
without affecting the liability of such Guarantor under this Guaranty, foreclose
under any mortgage by nonjudicial sale, and each Guarantor hereby waives, to the
maximum extent permitted by applicable law, any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, any duty on the part of any Secured Party to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party or any of its Subsidiaries now or hereafter
known by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Secured
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other
Secured Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of

 

4



--------------------------------------------------------------------------------

such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash (other than (A) contingent indemnification obligations as to which no
claim has been asserted and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements), the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized) and the expiration or termination of the Aggregate
Commitments. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
(other than (A) contingent indemnification obligations as to which no claim has
been asserted and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) payable under this Guaranty, (b) the
expiration or termination of the Aggregate Commitments and (c) the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized), such amount shall be received and held in trust for
the benefit of the Secured Parties, shall be segregated from other property and
funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Secured Documents, or to be
held as Collateral for any Guaranteed Obligations or other amounts payable under
this Guaranty thereafter arising. If (i) all of the Guaranteed Obligations and
all other amounts (other than (A) contingent indemnification obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) payable under
this Guaranty shall have been paid in full in cash, (ii) the Aggregate
Commitments have expired or been terminated and (iii) all Letters of Credit
(other than Letters of Credit which have been Cash Collateralized) shall have
expired or been terminated, the Secured Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from payment made by such Guarantor pursuant to
this Guaranty.

Section 5. Payments Free and Clear of Taxes, Etc. Any and all payments by any
Guarantor under this Guaranty shall be made, to the extent provided in the
Credit Agreement, free and clear of and without deduction for any and all
present or future Taxes.

Section 6. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Administrative Agent and each other Secured Party as follows:

(a) The representations and warranties set forth in Article V of the Credit
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party, each of which representations and warranties is
hereby incorporated herein by reference, are true and correct in all material
respects, and the Administrative Agent and each other Secured Party shall be
entitled to rely on each of such representations and warranties as if fully set
forth herein; provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this Section 6,
be deemed to be a reference to such Guarantor’s knowledge; and

 

5



--------------------------------------------------------------------------------

(b) Each Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Secured Document to which it is or is to be a party, and each Guarantor
has established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party in
all material respects.

Section 7. Covenants. Each Guarantor covenants and agrees that unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), the expiration or termination of all Letters of Credit (other than
Letters of Credit which have been Cash Collateralized) and the expiration or
termination of the Aggregate Commitments, such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case my be, so that not Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by the Guarantor or any of it s Restricted Subsidiaries.

Section 8. Amendments, Guaranty Supplements, Etc.

(a) Subject to Section 10.01 of the Credit Agreement, no amendment or waiver of
any provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent, the Required Lenders and the Guarantors
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Upon a Guarantor becoming an
Excluded Subsidiary, or ceasing to be a Restricted Subsidiary, in each case as a
result of a transaction permitted under the Loan Documents, such Guarantor shall
be released in accordance with the provisions of the applicable Loan
Document(s), including, without limitation, Section 9.11 of the Credit
Agreement.

(b) Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“Subsidiary Guaranty”, “thereunder”, “thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty as supplemented
by such Guaranty Supplement.

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
and all notices and other communications expressly permitted hereunder to be
given by telephone or electronic mail shall be made to the applicable telephone
number or electronic mail address, as the case may be, if to any Guarantor,

 

6



--------------------------------------------------------------------------------

addressed to it in care of the Borrower at the Borrower’s address specified in
Section 10.02 of the Credit Agreement, if to any Agent or any Lender, at its
address specified in Section 10.02 of the Credit Agreement, if to any Hedge
Bank, at its address specified in the Secured Hedge Agreement to which it is a
party, if to any Cash Management Bank, at its address specified in the Secured
Cash Management Agreement to which it is a party or, in each case, to such other
address, telecopier number, electronic mail address or telephone number as shall
be designated by such party in a notice to other parties, as provided in
Section 10.02(d) of the Credit Agreement. All such notices and other
communications shall be deemed to be given, made or effective at such time as
shall be set forth in Section 10.02 of the Credit Agreement.

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. Upon (a) the occurrence and during the continuance
of any Event of Default and (b) the making of the request or the granting of the
consent specified by Section 8.02 of the Credit Agreement to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of said Section 8.02, each Agent and each Lender is hereby authorized
at any time and from time to time, to the maximum extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Agent or such Lender, other than deposits held in “Exempt
Deposit Accounts” (as such term is defined in the Security Agreement), to or for
the credit or the account of any Guarantor against any and all of the Guaranteed
Obligations of such Guarantor now or hereafter existing under the Secured
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Guaranty or any other Secured Document and although such
Guaranteed Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 11 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that the Administrative Agent and such
Lender may have.

Section 12. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) payable under this Guaranty, (ii) the expiration or termination of
the Aggregate Commitments and (iii) the expiration or termination of all Letters
of Credit (other than Letters of Credit which have been Cash Collateralized)
(b) be binding upon each Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Secured Parties and their permitted
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, any Secured Party may assign or
otherwise transfer all or any

 

7



--------------------------------------------------------------------------------

portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Loans owing to it
and the Note or Notes held by it) to any other Person, to the extent permitted
under Section 10.07 of the Credit Agreement, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Secured Party herein or otherwise, in each case as and to the extent provided in
Section 10.07 of the Credit Agreement. No Guarantor shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Secured Parties.

Section 13. Indemnification. Without limitation of any other Obligations of any
Guarantor or remedies of the Secured Parties under this Guaranty, each Guarantor
shall indemnify and hold harmless each Indemnitee from and against (and will
reimburse each Indemnitee as the same are incurred for) any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs (including settlement costs), disbursements, and reasonable and
documented or invoiced out-of-pocket fees and expenses (including the reasonable
fees, disbursements and other charges of (i) one counsel to the Indemnitees
taken as a whole, (ii) in the case of an actual or perceived conflict of
interest, where the Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for each such affected indemnified person, and (iii) if necessary, one local
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and special counsel for each relevant
specialty) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted or awarded against any such Indemnitee in any way
relating to or arising out of or in connection with or by reason of any failure
of any Guaranteed Obligations to be the legal, valid, binding obligations of any
Loan Party enforceable against such Loan Party in accordance with its terms.

Section 14. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 14:

(a) Prohibited Payments, Etc. Except as otherwise set forth in this
Section 14(a), each Guarantor may receive regularly scheduled payments from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default under Sections
8.01(a), (f) or (g) of the Credit Agreement (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party) or the acceleration of the Loans pursuant to Section 8.02 of the
Credit Agreement, unless the Administrative Agent otherwise agrees, none of the
Guarantors shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash (other than (A) contingent indemnification obligations as to which no
claim has been asserted and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) or this Guaranty is
terminated and of no further force or effect.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest

 

8



--------------------------------------------------------------------------------

and expenses accruing after the commencement of a proceeding under any Debtor
Relief Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default under Sections 8.01(a), (f) or (g) of the Credit Agreement (including
the commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party) or the acceleration of the Loans pursuant to
Section 8.02 of the Credit Agreement, each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty, until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash (other than
(A) contingent indemnification obligations as to which no claim has been
asserted and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) or this Guaranty is terminated and of
no further force or effect.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default under Sections 8.01(a), (f) or (g) of the
Credit Agreement (including the commencement and continuation of any proceeding
under any Debtor Relief Law relating to any other Loan Party) or the
acceleration of the Loans pursuant to Section 8.02 of the Credit Agreement, in
its discretion, the Administrative Agent is authorized and empowered (but
without any obligation to so do), (i) in the name of any Guarantor, to collect
and enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require such Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest), in each case, until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash (other than (A) contingent indemnification obligations as
to which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) or this
Guaranty is terminated and of no further force or effect.

Section 15. Right of Contribution.

(a) To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations which shall exceed the greater of (i) the
amount of the economic benefit actually received by such Guarantor from the
Facilities and (ii) the amount which such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the Guaranteed Obligations
(excluding any amount thereof repaid by Borrower or any other Guarantor) in the
same proportion as such Guarantor’s net worth at the date enforcement hereunder
is sought bears to the aggregate net worth of all the Guarantors at the date
enforcement hereunder is sought, then, such Guarantor shall be reimbursed by
such other Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such other Guarantors at

 

9



--------------------------------------------------------------------------------

the date enforcement hereunder is sought. For purposes of determining the net
worth of any Guarantor in connection with the foregoing, all guarantees of such
Guarantor other than the Guaranty and any other guarantee of the Guaranteed
Obligations will be deemed to be enforceable and payable after the Guaranty and
any other guarantee of the Guaranteed Obligations.

(b) Each Guarantor’s right of contribution under this Section 15 shall be
subject to the terms and conditions of Section 4. The provisions of this
Section 15 shall in no respect limit the obligations and liabilities of any
Guarantor to the Agents and the Secured Parties, and each Guarantor shall remain
liable to the Agents and the Secured Parties for the full amount guaranteed by
such Guarantor hereunder. Each Guarantor agrees to contribute, to the maximum
extent permitted by applicable law, such amounts to each other Guarantor and
each other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.

Section 16. Execution in Counterparts. This Guaranty may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Guaranty shall be effective as delivery of an original executed counterpart of
this Guaranty. The Administrative Agent may also require that any such documents
and signatures delivered by telecopier or other electronic transmission be
confirmed by a manually-signed original thereof; provided, that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic transmission.

Section 17. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN
UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

(b) EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF
AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY TO
THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK
FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN THIS GUARANTY
SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) THE ADMINISTRATIVE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY
PARTY SHALL BE

 

10



--------------------------------------------------------------------------------

ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT
THIS SECTION 17 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR
PROCEEDING IN A NEW YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER
IN FAVOR OF THE ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL
ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT AND (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY
PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK)
JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL
ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION.

(c) EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS
GUARANTY, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9 OF THIS GUARANTY. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF THE GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS WITH RESPECT
TO THIS GUARANTY, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE
ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 17(e) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF

 

11



--------------------------------------------------------------------------------

SUCH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

[Remainder of page left intentionally blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Subsidiary Guaranty to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

SYNIVERSE TECHNOLOGIES, LLC By:   /s/ Laura E. Binion   Name: Laura E. Binion  
Title:   Senior Vice President, General               Counsel and Secretary

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

SYNIVERSE ICX CORPORATION By:   /s/ Laura E. Binion   Name:   Laura E. Binion  
Title:   Senior Vice President, General     Counsel and Secretary:

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

THE RAPID ROAMING COMPANY By:   /s/ Laura E. Binion   Name:   Laura E. Binion  
Title:   Senior Vice President, General     Counsel and Secretary

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

Exhibit A To The

Subsidiary Guaranty

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

                     ,                 

Barclays Bank PLC, as Administrative Agent

[Address of Administrative Agent]

Attention:                         

Credit Agreement dated as of April 23, 2012 among

Syniverse Holdings, Inc., a Delaware corporation (the “Borrower”),

Buccaneer Holdings, Inc.

the Lenders party to the Credit Agreement,

Barclays Bank PLC,

as the Swing Line Lender, an L/C Issuer and Administrative Agent,

and the other Agents party to the Credit Agreement

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Subsidiary
Guaranty referred to therein (such Subsidiary Guaranty, as in effect on the date
hereof and as it may hereafter be amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time,
together with this Subsidiary Guaranty Supplement (this “Guaranty Supplement”),
being the “Subsidiary Guaranty”). The capitalized terms defined in the
Subsidiary Guaranty or in the Credit Agreement and not otherwise defined herein
are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability.

(a) The undersigned hereby, jointly and severally with the other Guarantors,
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Secured Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premium, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Administrative Agent or any other Secured Party in
enforcing any rights under this Guaranty Supplement, the Subsidiary Guaranty or
any other Secured Document, to the extent reimbursable under Section 10.04 of
the Credit Agreement. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all

Form of Buccaneer

Subsidiary Guaranty Supplement



--------------------------------------------------------------------------------

amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Secured
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Subsidiary
Guaranty and the Obligations of the undersigned hereunder and thereunder not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty Supplement, the Subsidiary Guaranty and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Secured Parties and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Subsidiary Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of the undersigned under this
Guaranty Supplement and the Subsidiary Guaranty not constituting a fraudulent
transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Subsidiary Guaranty, the Holdings Guaranty or any other
guaranty with respect to the Guaranteed Obligations, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Secured Documents.

Section 2. Obligations Under the Subsidiary Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Subsidiary Guaranty to the same extent as each
of the other Guarantors thereunder. The undersigned further agrees, as of the
date first above written, that each reference in the Subsidiary Guaranty to an
“Additional Guarantor” or a “Guarantor” shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Subsidiary Guaranty to
the same extent as each other Guarantor.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or other electronic
transmission shall be effective as delivery of an original executed counterpart
of this Guaranty Supplement. The Administrative Agent may also require that any
such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof;



--------------------------------------------------------------------------------

provided, that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or other
electronic transmission.

Form of Buccaneer

Subsidiary Guaranty Supplement

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

(b) THE UNDERSIGNED GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE
ADMINISTRATIVE AGENT AND EACH SECURED PARTY, IRREVOCABLY AND UNCONDITIONALLY
SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY SUPPLEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME
COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME
COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED
THAT NOTHING IN THIS GUARANTY SUPPLEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
(I) THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM
OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 5 WOULD OTHERWISE
REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT), OR
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT,
(II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION
FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT AND (III) IF ALL SUCH NEW
YORK COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF
THE FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH
ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT
THERETO IN ANOTHER COURT HAVING JURISDICTION.

(c) THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

Form of Buccaneer

Subsidiary Guaranty Supplement



--------------------------------------------------------------------------------

(d) THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9 OF THE GUARANTY. NOTHING IN THIS GUARANTY
SUPPLEMENT WILL AFFECT THE RIGHT OF ANY SECURED PARTY TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) THE UNDERSIGNED HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY SUPPLEMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS WITH
RESPECT TO THIS GUARANTY SUPPLEMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND THE UNDERSIGNED HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 5(e) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE UNDERSIGNED TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By       Title:

Form of Buccaneer

Subsidiary Guaranty Supplement